DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				Status of the Claims
The Response after Ex Parte Quayle filed on May 4, 2022 is acknowledged. 
In the reply filed on May 4, 2022, Applicants amended claim 1. 
Claim 1 is pending in this application and allowed in this office action. 

Specification
The substitute specification filed 5/4/22 has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed. The instant Application is a Continuation of 14/399,087 (USPN 10,000,542) and 15/966,642 (USPN 10,604,554). A Terminal Disclaimer was submitted on 11/18/21 and approved on 11/23/21 over the parent cases.  The closest prior art is Garibay et al. (WO2011/080103). Garibay et al. teach double acylated GLP-1 derivatives, however the double acylated GLP-1 derivatives of Garibay et al. are structurally different than the structures instantly claimed. There was no teaching or suggestion in Garibay et al. to modify the structures to arrive at the GLP-1 derivates instantly claimed. Therefore, the compounds are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654